Cole, J.
The record is silent as to the ground upon which the suggestion of the want of jurisdiction was based. The magistrate before whom the accused was brought, and who took the bond for his appearance, was a Justice of the Peace for Dubuque county, where the offense was *208charged to have been committed; and the defendants reside in that county, and were served with notice therein. The District Court of that county has, by the Constitution, “jurisdiction in civil and criminal matters arising in” that county. None of these facts are controverted; but it is claimed by the appellee’s counsel in this court, that the want of jurisdiction is manifest by the following section of the Revision: “Section 4998. The action on the undertaking must be in the court in which the defendant was, or would have been, required to appear by the undertaking.” The only question presented for our adjudication therefore, is, since the bond, or undertaking sued on, in this case, was for the appearance of the defendant before the magistrate, can a suit thereon be maintained in the District Court? We answer, most clearly it can.
The chapter of the Revision in which the foregoing section is found, relates exclusively to the proceedings ou forfeiture of the undertaking of-bail in the District Court, and this fact alone would justify the restriction of the language used in the section relied upon, to the undertakings of bail for appearance in that court.- By section 2800 of the Revision, it is provided that “ personal actions must be brought in a county wherein some of the defendants actually reside.” As an action on a bond is a “ personal action,” it would doubtless be^ecessary to bring suit on an undertaking of bail in the District Court, in the county wherein some of the defendants actually reside, but for the provisions of section 4993, which has provided, that in such cases it may be brought in the county where the defendant was to appear, whereby all the proceedings in the particular case would be in the same court.
Again, by § 4439, “any Judge of the Supreme, District, or County Courts, and Judge of any City Court, any Justice of the Peace, any Mayor of any incorporated city, or town, any police or other special justice in such city, or town, is *209authorized to receive compiaints and preliminary informations, to issue warrants, order arrests, require security to keep the peace, make commitments, and take bail in the manner directed by this Code. They are designated under the general term, magistrate.” It may well be doubted whether the Justice of the Peace who took the bond for appearance in this case, was, at the time, acting as a Court when he was acting as a magistrate, which officer he was ex officio; or he, or any of the officers named in that section, possess the power or authority while acting as magistrates, to render a judgment of any kind as a Court; or whether they may simply do the acts and make the order specified, and exercise the powers necessarily incident thereto, and none other. A judgment for costs, even in such case, either against the defendant or the prosecuting witness, would be, doubtless, wholly void. The bond for appearance in this case then, did not require the accused to appear in any court, and no action could, under any circumstances be brought on it before the tribunal where he was required to appear.
It follows, then, if the construction claimed by appellee is correct, that the statute has provided for the taking of bonds, which experience has shown to be more numerous than all others, and has, at the same time, by express enactment, prohibited the bringing of an action for their enforcement, or any recovery thereon. Such a construction is alike repugnant to sound reason and to the well settled rule, that in construing a doubtful statute, and for the purpose of arriving at the legislative intent, all acts on the same subject matter are to be taken together, and examined, in order to arrive at the true result; or as Lord Mansfield expressed the rule, “ all acts in pari materia are to be taken together, as if they were one law;” and “ where there are different statutes in pari materia, though made at different times, or even expired and not referring to each other, they *210shall be taken and construed together as one system and as explanatory of each other.”
Taking the sections of the Revision of 1860 already cited, together with §§4540, 4541, 4569, 4570-4580, 4598, 4963-5002 and others, it is apparent, beyond controversy, that the legislative intent was to provide not only for the taking of bail bonds but for their enforcement in the courts having jurisdiction of the persons and of the amounts in controversy, and the express direction as to the courts in which certain bail bonds shall be sued, cannot be construed to operate so as to defeat the general jurisdiction otherwise conferred.
Judgment reversed.